Motions for leave to intervene as party respondents in a proceeding transferred to this court for disposition, granted. Motions by intervening respondents to dismiss proceeding denied, on condition that *801petitioners perfect the proceeding and be ready to argue or submit it at the October Term, beginning October 2, 1961; proceeding ordered on the calendar for said term. The record and petitioners’ brief must be served and tiled on or before August 15, 1961. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.